EXHIBIT 10.4


EXECUTION VERSION


Those portions of the Schedules to this Confirmation, Ratification and Amendment
of Ancillary Loan Documents marked with an [*] have been omitted pursuant to a
request for confidential treatment of the confidential information included
therein filed with the SEC and such confidential information has been separately
filed with the SEC in connection with that request.





Confidential Treatment Requested
Under 17 C.F.R. § 200.80(b)(4)
and 17 C.F.R. § 240.24b-2










CONFIRMATION, RATIFICATION AND AMENDMENT OF


ANCILLARY LOAN DOCUMENTS


Made as of October 19, 2017


among


ABERCROMBIE & FITCH MANAGEMENT CO.,


for Itself and as Lead Borrower for


The Other Borrowers Party Hereto,


The Guarantors Party Hereto,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent





--------------------------------------------------------------------------------





CONFIRMATION, RATIFICATION AND AMENDMENT OF ANCILLARY LOAN DOCUMENTS


This Confirmation, Ratification and Amendment of Ancillary Loan Documents (this
“Agreement”) is made as of October 19, 2017, by and among:
ABERCROMBIE & FITCH MANAGEMENT CO., a Delaware corporation, for itself and as
Lead Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers
from time to time party hereto;
the Persons named on Schedule 1.01 hereto (collectively, with each other Person
that from time to time becomes a “Guarantor” hereunder, the “Guarantors” and
together with the Borrowers, collectively, the “Loan Parties”); and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent (the “Agent”);
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


W I T N E S S E T H
WHEREAS, the Loan Parties, the Agent and the Lenders from time to time party
thereto have previously entered into that certain Credit Agreement dated as of
August 7, 2014 (as amended by that certain First Amendment to Credit Agreement,
dated as of September 10, 2015, as further amended pursuant to that certain
Second Amendment to Credit Agreement dated of even date herewith (the “Second
Amendment”), and as may be further amended, restated, supplemented or otherwise
modified, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Loan Parties executed and
delivered to the Agent, for the benefit of certain of the Credit Parties, among
other documents, instruments and agreements, those documents, instruments and
agreements set forth on Schedule 2.01 hereto (as amended, restated, supplemented
or otherwise modified and in effect as of the date hereof, the “Ancillary Loan
Documents”); and
WHEREAS, in connection with the execution and delivery of the Second Amendment,
among other things, the Loan Parties and the Agent desire to enter into this
Agreement to set forth their respective understanding with respect to the
continued effectiveness of the Ancillary Loan Documents.
NOW, THEREFORE, it is hereby agreed by and among the Loan Parties and the Agent,
for its own benefit and the benefit of the other Credit Parties, as follows:
1.Definitions. Unless otherwise defined herein, all capitalized terms used
herein shall have the meaning set forth in the Credit Agreement.


2.Amendments to Ancillary Loan Documents. Any and all references in the
Ancillary Loan Documents to “Information Certificate” shall hereafter be deemed
to mean and refer to that certain Information Certificate, dated as of August 7,
2014, as amended, supplemented or otherwise modified by that certain Information
Certificate dated as of the date hereof, executed and delivered by each Loan
Party in favor of the Agent for the benefit of the Credit Parties, as the same
may be further amended, amended




--------------------------------------------------------------------------------





and restated, restated, supplemented or otherwise modified from time to time in
accordance with the Credit Agreement and the Security Agreement.


3.Amendment to Security Agreement. The definition of “Excluded Property” in
Section 1.1 of the Security Agreement is hereby amended by deleting clause (i)
therein in its entirety and replacing the same as follows:


“(i) any owned Real Estate other than Eligible Real Estate and all leasehold
interests;”


4.Confirmation and Ratification of Ancillary Loan Documents.


(a)Each of the Loan Parties hereby ratifies and confirms all of the terms and
conditions of the Ancillary Loan Documents to which it is a party, and each of
the Loan Parties acknowledges and agrees that each of the Ancillary Loan
Documents (including any schedules and exhibits thereto) remains in full force
and effect.


(b)Each of the Loan Parties hereby ratifies and confirms each of the
representations and warranties contained in the Ancillary Loan Documents to
which it is party are true and correct in all material respects as of the date
hereof, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and (ii) in the case of any
representation and warranty qualified by materiality, they are true and correct
in all respects.


(c)Each of the Loan Parties hereby ratifies and confirms the information
contained in the Ancillary Loan Documents (including any schedules and exhibits
thereto) to which it is a party, except as amended, supplemented or otherwise
modified pursuant to the revised/updated schedules attached hereto as Schedule
3.01.


(d)Without in any manner limiting the foregoing clauses 4(a)-(c), each of the
Loan Parties hereby acknowledges, confirms and agrees that the Ancillary Loan
Documents, and any and all Collateral previously pledged to the Agent or the
Collateral Agent, as applicable, for the benefit of the Credit Parties, pursuant
thereto, shall continue to secure all Secured Obligations (as defined in the
Security Agreement) of the Loan Parties at any time and from time to time
outstanding, as such Secured Obligations have been, and may hereafter be,
amended, restated, supplemented, increased or otherwise modified from time to
time.


5.Miscellaneous.


(a)This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.


2

--------------------------------------------------------------------------------





(b)If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(c)The Loan Parties, at the Loan Parties’ expense, in accordance with Section
10.04 of the Credit Agreement, shall execute such additional documents and
undertake such additional actions as the Agent may reasonably request in order
to more fully confirm, vest and perfect the Agent’s security interests and liens
in the Collateral that are the subject of the Ancillary Loan Documents.


(d)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.


(e)EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, SUBJECT TO THE
LAST SENTENCE HEREOF, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT, SUBJECT TO THE LAST SENTENCE
HEREOF, ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH PARTY OF THE LOAN PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THE EXERCISE OF THE CREDIT PARTIES OF THEIR RIGHTS AND REMEDIES WITH RESPECT TO
THE COLLATERAL OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(f)EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(E) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE


3

--------------------------------------------------------------------------------





LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(g)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.


[REMAINDER OF PAGE INTENTIONALLY BLANK]


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.


            
BORROWERS:


ABERCROMBIE & FITCH
MANAGEMENT CO., as Lead Borrower
ABERCROMBIE & FITCH STORES, INC.
J.M. HOLLISTER, LLC
GILLY HICKS, LLC
ABERCROMBIE & FITCH TRADING CO., as Borrowers


By:
/s/ Everett E. Gallagher, Jr.
Name:
Everett E. Gallagher, Jr.
Title:
Senior Vice President and Treasurer





[Abercrombie Signature Page to Confirmation, Ratification and Amendment of
Ancillary Loan Documents]




--------------------------------------------------------------------------------




GUARANTORS:


ABERCROMBIE & FITCH CO., as Parent and as a Guarantor


By:
/s/ Everett E. Gallagher, Jr.
Name:
Everett E. Gallagher, Jr.
Title:
Senior Vice President - Tax, Treasury and Risk Management and Treasurer







A & F TRADEMARK, INC.
ABERCROMBIE & FITCH HOLDING CORPORATION
HOLLISTER CO.
J.M.H. TRADEMARK, INC.
HOLLISTER CO. CALIFORNIA, LLC
AFH PUERTO RICO LLC
A&F CANADA HOLDING CO., as Guarantors


By:
/s/ Everett E. Gallagher, Jr.
Name:
Everett E. Gallagher, Jr.
Title:
Senior Vice President and Treasurer







ABERCROMBIE & FITCH PROCUREMENT SERVICES, LLC, as a Guarantor


By:    Abercrombie & Fitch Trading Co.,
its Sole Member


By:
/s/ Everett E. Gallagher, Jr.
Name:
Everett E. Gallagher, Jr.
Title:
Senior Vice President and Treasurer





[Abercrombie Signature Page to Confirmation, Ratification and Amendment of
Ancillary Loan Documents]




--------------------------------------------------------------------------------




AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, as L/C Issuer, as Swing Line
Lender, and as a Lender
By:
/s/ Jai Alexander
Name:
Jai Alexander
Title:
Its Authorized Signatory





[Abercrombie Signature Page to Confirmation, Ratification and Amendment of
Ancillary Loan Documents]




--------------------------------------------------------------------------------




SCHEDULE 1.01
Guarantors


ABERCROMBIE & FITCH CO.
A & F TRADEMARK, INC.
ABERCROMBIE & FITCH HOLDING CORPORATION
HOLLISTER CO.
J.M.H. TRADEMARK, INC.
HOLLISTER CO. CALIFORNIA, LLC
AFH PUERTO RICO LLC
A&F CANADA HOLDING CO.
ABERCROMBIE & FITCH PROCUREMENT SERVICES, LLC




--------------------------------------------------------------------------------




SCHEDULE 2.01
Ancillary Loan Documents


1.Guaranty dated as of August 7, 2014 by the Guarantors in favor of the Agent.


2.Security Agreement dated as of August 7, 2014 by and among the Lead Borrower,
the other Grantors party thereto, and the Agent.


3.Grant of Security Interest in United States Copyrights dated as of August 7,
2014 by and among Abercrombie & Fitch Trading Co., A & F Trademark, Inc., and
the Agent.


4.Grant of Security Interest in United States Patents dated as of August 7, 2014
by and among Abercrombie & Fitch Trading Co., A & F Trademark, Inc., and the
Agent.


5.Grant of Security Interest in United States Trademarks dated as of August 7,
2014 by and among Abercrombie & Fitch Trading Co., and the Agent.


6.Deposit Account Control Agreement (Springing Agreement) dated as of November
7, 2014 by and among Abercrombie & Fitch Stores, Inc., PNC Bank, National
Association, as depository bank, the Agent, as First Lien Lender and Wells Fargo
Bank, National Association, as Second Lien Lender.


7.Deposit Account Control Agreement (Access Restricted After Notice - Two
Secured Parties) dated as of November 10, 2014 by and among Abercrombie & Fitch
Stores, Inc., Wells Fargo Bank, National Association, as depository bank, the
Agent, as First Lien Agent and Wells Fargo Bank, National Association, as Second
Lien Agent.


8.Deposit Account Control Agreement dated as of November 21, 2014 by and among
Abercrombie & Fitch Stores, Inc., AFH Puerto Rico LLC, Hollister Co., Bank of
America, N.A., as depository bank, the Agent, as First Lien Agent and Wells
Fargo Bank, National Association, as Second Lien Agent.


9.Blocked Account Control Agreement dated as of December 18, 2014 by and among
Abercrombie & Fitch Stores, Inc., U.S. Bank National Association as depository
bank, the Agent, as First Lien Agent and Wells Fargo Bank, National Association,
as Second Lien Agent.


10.Deposit Account Control Agreement dated as of January 14, 2015 by and among
Abercrombie & Fitch Stores, Inc., Hollister Co., The Huntington National Bank,
as depository bank, the Agent, as First Lien Creditor and Wells Fargo Bank,
National Association, as Second Lien Creditor.


11.Blocked Account Control Agreement (“Shifting Control”), dated as of January
27, 2015, by and among the Lead Borrower, Abercrombie & Fitch Stores, Inc.,
Abercrombie & Fitch Co., Abercrombie & Fitch Trading Co., Abercrombie & Fitch
Procurement LLC, A & F Trademark, Inc., JPMorgan Chase Bank, N.A., as depository
bank, the Agent, as First Lien Agent and Wells Fargo Bank, National Association,
as Second Lien Agent.




--------------------------------------------------------------------------------




12.Deposit Account Control Agreement dated as of February 6, 2015 by and among
Abercrombie & Fitch Stores, Inc., Fifth Third Bank, as depository bank, the
Agent, as First Lien Agent and Wells Fargo Bank, National Association, as Second
Lien Agent.


13.Deposit Account Control Agreement (Access Restricted After Notice - Two
Secured Parties) dated as of May 14, 2015 by and among the Lead Borrower,
Citizens Bank of Pennsylvania, as depository bank, the Agent, as First Lien
Agent and Wells Fargo Bank, National Association, as Second Lien Agent.


14.Securities Deposit Account Control Agreement dated as of August 10, 2015 by
and among the Lead Borrower, MUFG Union Bank, N.A., as depository bank, the
Agent, as First Lien Agent and Wells Fargo Bank, National Association, as Second
Lien Agent.


15.Deposit Account Control Agreement (First Lien) dated as of January 29, 2016
by and among the Lead Borrower, HSBC Bank US, N.A., as depository bank, and the
Agent.


16.Deposit Account Control Agreement (Springing Agreement) dated as of
September 20, 2016 by and among the Lead Borrower, PNC Bank, National
Association, as depository bank, the Agent, as First Lien Lender and Wells Fargo
Bank, National Association, as Second Lien Lender.


17.Bailement Agreement dated as of January 23, 2015 by and among, Abercrombie &
Fitch Trading Co., Maersk Agency U.S.A., Inc. on behalf of A.P. Møller - Mærsk
A/S trading as Maersk Line, the Agent, as ABL Agent, and Wells Fargo Bank,
National Association, as Term Agent.


18.Inventory Agreement dated as of March 12, 2015 by and among, Abercrombie &
Fitch Trading Co., Expeditors International of Washington, Inc., the Agent, as
ABL Agent, and Wells Fargo Bank, National Association, as Term Agent.


19.Carrier Agency Agreement by and among, Abercrombie & Fitch Trading Co., US
Lines, LLC, as agent for ANL Singapore, the Agent, as ABL Agent, and Wells Fargo
Bank, National Association, as Term Agent.


20.Notes by the Borrower in favor of the Lenders executed as of the date hereof.


21. Credit Card Notifications executed and delivered by the Loan parties as of
the date hereof.


22.UCC Financing Statements filed against each of the Loan Parties in favor of
the Agent as of the date hereof.






--------------------------------------------------------------------------------




SCHEDULE 3.01
Revised/Updated Schedules


1.
Schedule I to the Security Agreement dated as of August 7, 2014 by and among the
Lead Borrower, the other Grantors party thereto, and the Agent is replaced with
Schedule I, attached hereto and incorporated herein and therein by this
reference.



2.
Schedule III to the Security Agreement dated as of August 7, 2014 by and among
the Lead Borrower, the other Grantors party thereto, and the Agent is replaced
with Schedule III, attached hereto and incorporated herein and therein by this
reference.



3.
Schedule IV to the Security Agreement dated as of August 7, 2014 by and among
the Lead Borrower, the other Grantors party thereto, and the Agent is replaced
with Schedule IV, attached hereto and incorporated herein and therein by this
reference.







--------------------------------------------------------------------------------




Those portions of this Schedule I marked with an [*] have been omitted pursuant
to a request for confidential treatment of the confidential information included
therein filed with the SEC and such confidential information has been separately
filed with the SEC in connection with that request.




SCHEDULE I


Intercompany Notes


(a)Foreign Subsidiaries. As of the Second Amendment Effective Date, the
following instruments, or loan agreements in connection with, are paid or
payable to the Loan Parties from foreign subsidiaries:


[*]


(b)Domestic Subsidiaries and Loan Parties. As of the Second Amendment Effective
Date, the following instruments, or loan agreements in connection with, are paid
or payable to the Loan Parties from domestic subsidiaries or other Loan Parties:


[*]






--------------------------------------------------------------------------------





SCHEDULE III
Pledged Interests
Owner
Issuer
Type of Organization
# of Shares or Percentage Owned
Total Shares Outstanding
% of Interest Pledged
Certificate No.
(if uncertificated, please indicate so)
Abercrombie & Fitch Co.
Abercrombie & Fitch Holding Corporation
Corporation
100
100
100%
2
Abercrombie & Fitch Holding Corporation
Abercrombie & Fitch Management Co.
Corporation
100
100
100%
1
Abercrombie & Fitch Holding Corporation
Abercrombie & Fitch Distribution Company
Corporation
100
100
100%
1
Abercrombie & Fitch Management Co.
A & F Trademark, Inc.
Corporation
105
105
100%
6
Abercrombie & Fitch Management Co.
Abercrombie & Fitch Stores, Inc.
Corporation
100
100
100%
1
Abercrombie & Fitch Management Co.
Hollister Co.
Corporation
100
100
100%
1
Abercrombie & Fitch Management Co.
Abercrombie & Fitch International, Inc.
Corporation
100
100
65%
3
Abercrombie & Fitch Management Co.
Fan Company, LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Management Co.
Canoe, LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Management Co.
Crombie, LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Management Co.
DFZ, LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Management Co.
NSOP, LLC
Limited liability company
100%
N/A
100%
Uncertificated
A & F Trademark, Inc.
J.M.H. Trademark, Inc.
Corporation
100
100
100%
4
Abercrombie & Fitch Stores, Inc.
J.M. Hollister, LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Stores, Inc.
Ruehl No. 925 LLC
Limited liability company
100%
N/A
100%
Uncertificated







--------------------------------------------------------------------------------




Abercrombie & Fitch Stores, Inc.
Gilly Hicks, LLC
Limited liability company
100%
N/A
100%
Uncertificated
J.M.H. Trademark, Inc.
Abercrombie & Fitch Trading Co.
Corporation
100
100
100%
3
Abercrombie & Fitch Trading Co.
Abercrombie & Fitch Procurement Services, LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Trading Co.
Hollister Co. California, LLC
Limited liability company
100%
N/A
100%
Uncertificated
A&F Canada Holding Co.
AFH Canada Stores Co.
Corporation
100%
11,673,863
64.17%
2, 3 and 5







--------------------------------------------------------------------------------




SCHEDULE IV
Intellectual Property
Copyrights


Grantor
Registration Number
Date
Copyright
A & F Trademark, Inc.
VA 1-231-955
9/22/03
Moose I
Abercrombie & Fitch Trading Co.
VA 1-637-022
6/11/08
Miscellaneous Bird Design
Abercrombie & Fitch Trading Co.
VA 1-415-056
5/29/07
Seagull Design



Trademarks


Grantor
Trademark
App. No.
App. Date
Reg. No.
Reg. Date
Abercrombie & Fitch Trading
A & F
86/142,294
12-Dec-2013
 
 
Abercrombie & Fitch Trading
A & F
86/285,193
19-May-2014
 
 
Abercrombie & Fitch Trading
A & F
73/239,161
14-Nov-1979
1,169,714
15-Sep-1981
Abercrombie & Fitch Trading
A & F
75/981,420
31-Jan-2000
2,530,664
15-Jan-2002
Abercrombie & Fitch Trading
A & F
78/787,866
09-Jan-2006
3,349,895
04-Dec-2007
Abercrombie & Fitch Trading
A & F
77/923,258
29-Jan-2010
4,501,963
25-Mar-2014
Abercrombie & Fitch Trading
A & F
85/547,931
21-Feb-2012
 
 
Abercrombie & Fitch Trading
A & F
85/549,384
22-Feb-2012
 
 
Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
85/502,065
22-Dec-2011
 
 
Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
86/162,324
10-Jan-2014
 
 
Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
72/383,829
16-Feb-1971
951,410
23-Jan-1973
Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
73/239,158
14-Nov-1979
1,178,609
17-Nov-1981
Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
74/725,849
06-Sep-1995
1,999,665
10-Sep-1996
Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
76/124,449
08-Sep-2000
2,500,146
23-Oct-2001
Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
77/871,823
13-Nov-2009
4,361,667
02-Jul-2013
Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
77/923,252
29-Jan-2010
4,501,962
25-Mar-2014
Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
77/923,261
29-Jan-2010
4,392,587
27-Aug-2013
Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
77/923,477
29-Jan-2010
4,422,183
22-Oct-2013





--------------------------------------------------------------------------------




Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
77/923,473
29-Jan-2010
4,517,968
22-Apr-2014
Abercrombie & Fitch Trading
ABERCROMBIE & FITCH
75/113,828
04-Jun-1996
2,061,284
13-May-1997
Abercrombie & Fitch Trading
FIERCE
85/502,678
22-Dec-2011
 
 
Abercrombie & Fitch Trading
FIERCE
78/137,306
20-Jun-2002
2,713,598
06-May-2003
Abercrombie & Fitch Trading
FIERCE
77/845,929
09-Oct-2009
4,361,661
02-Jul-2013
Abercrombie & Fitch Trading
FIERCE
77/841,401
05-Oct-2009
4,238,034
06-Nov-2012
Abercrombie & Fitch Trading
FIERCE
77/982,401
09-Oct-2009
4,057,045
15-Nov-2011
Abercrombie & Fitch Trading
HOLLISTER
86/257,848
21-Apr-2014
 
 
Abercrombie & Fitch Trading
HOLLISTER
77/038,757
07-Nov-2006
3,310,650
16-Oct-2007
Abercrombie & Fitch Trading
HOLLISTER
77/054,504
30-Nov-2006
3,358,499
25-Dec-2007
Abercrombie & Fitch Trading
HOLLISTER
77/923,458
29-Jan-2010
4,478,358
04-Feb-2014
Abercrombie & Fitch Trading
HOLLISTER
77/923,455
29-Jan-2010
4,485,432
18-Feb-2014
Abercrombie & Fitch Trading
HOLLISTER
77/923,450
29-Jan-2010
4,485,431
18-Feb-2014
Abercrombie & Fitch Trading
HOLLISTER
77/923,430
29-Jan-2010
4,501,964
25-Mar-2014
Abercrombie & Fitch Trading
HOLLISTER
76/117,011
25-Aug-2000
2,648,144
12-Nov-2002
Abercrombie & Fitch Trading
HOLLISTER
76/153,445
25-Oct-2000
2,774,426
21-Oct-2003
Abercrombie & Fitch Trading
MOOSE Design (Solid)
78/743,432
31-Oct-2005
 
 
Abercrombie & Fitch Trading
MOOSE Design (Solid)
85/789,540
28-Nov-2012
 
 
Abercrombie & Fitch Trading
MOOSE Design (Solid)
86/142,248
12-Dec-2013
 
 
Abercrombie & Fitch Trading
MOOSE Design (Solid)
78/299,926
12-Sep-2003
3,065,016
07-Mar-2006
Abercrombie & Fitch Trading
MOOSE Design (Solid)
78/743,723
31-Oct-2005
3,964,371
24-May-2011
Abercrombie & Fitch Trading
MOOSE Design (Solid)
78/977,673
31-Oct-2005
3,220,225
20-Mar-2007
Abercrombie & Fitch Trading
MOOSE Design (Solid)
78/979,398
31-Oct-2005
3,383,434
12-Feb-2008
Abercrombie & Fitch Trading
MOOSE Design (Solid)
77/968,297
25-Mar-2010
4,436,783
19-Nov-2013
Abercrombie & Fitch Trading
MOOSE Design (Solid)
78/981,467
31-Oct-2005
4,168,384
03-Jul-2012
Abercrombie & Fitch Trading
SEAGULL Design - Solid
86/142,226
12-Dec-2013
 
 
Abercrombie & Fitch Trading
SEAGULL Design - Solid
86/232,482
26-Mar-2014
 
 
Abercrombie & Fitch Trading
SEAGULL Design - Solid
86/232,484
26-Mar-2014
 
 
Abercrombie & Fitch Trading
SEAGULL Design - Solid
76/516,815
16-May-2003
4,384,092
13-Aug-2013
Abercrombie & Fitch Trading
SEAGULL Design - Solid
77/328,408
13-Nov-2007
3,426,742
13-May-2008
Abercrombie & Fitch Trading
SEAGULL Design - Solid
77/730,244
06-May-2009
3,756,961
09-Mar-2010
Abercrombie & Fitch Trading
SEAGULL Design - Solid
77/865,065
04-Nov-2009
3,855,891
05-Oct-2010





--------------------------------------------------------------------------------




Abercrombie & Fitch Trading
SEAGULL Design - Solid
76/979,139
16-May-2003
4,022,932
06-Sep-2011
Abercrombie & Fitch Trading
SEAGULL Design - Solid
85/359,504
29-Jun-2011
4,091,084
24-Jan-2012



Patents


Grantor
Patent
Application / Patent Number
Application / Issue Date
Abercrombie & Fitch Trading Co.
Fragrance Bottle with Stopper
D663,218 S
2/18/2011
Abercrombie & Fitch Trading Co.
Bottle for Fragrance, Perfume, Eau De Toilette, Cosmetics or Other Products
D573,035
9/11/2007
A & F Trademark, Inc.
Shopping Bag Convertible to Poster
U.S. 6,663,282 B2
4/5/2002



